DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the second screw-hole” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the second screw-hole will be interpreted as “a second screw-hole”.  Claims 5 and 6 depend from claim 4 and are therefore also rejected under 35 U.S.C. 112(b).
Claim 18 recites “into a proximal base” in line 4.  It is unclear whether “a proximal base” is the same proximal base as recited in claim 15, line 6, or a different proximal base is being claimed.  For the purpose of examining the claim, “into a proximal base” will be interpreted as “into the proximal base”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 15-17 and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Marino (U.S. Patent No.4,733,654).
	Regarding claim 15, Marino discloses a method for treating a fracture in a bone, the method comprising: inserting a self-expanding anchoring substrate (extension 2) through an access hole in the bone and into an inner cavity of the bone (see Figure 1); positioning a plate on an outer surface of the bone (see side plate 19 in Figure 1); and fixing a position of the anchoring substrate relative to the bone by driving a proximal anchor (fixation pin 11) through the plate (within barrel 14) and into a proximal base of the anchoring substrate (bore 9) such that: a central longitudinal axis of the anchoring substrate is at an oblique angle to a longitudinal axis of the plate (see annotated Figure 1 below); and the anchoring substrate is locked in an expanded state (extension 2 is locked into the femur via pin 11 when inserted within the bone). 
	Regarding claims 16 and 17, Marino further discloses securing a first bone segment to the anchoring substrate by driving a first screw through the plate (threaded pin 26), through the first bone segment and engaging the screw with the anchoring substrate (via bore 22), and securing a 
	Regarding claim 19, Marino further discloses wherein driving the proximal anchor into the proximal base applies tension to the anchoring substrate (col.2, ll.51-55). 


    PNG
    media_image1.png
    678
    590
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 2, 3, 7-14 and 20-26 are allowed.
Claims 4-6 are allowable once the 35 U.S.C. 112(b) issues discussed above have been corrected.
Claims 2-14 and 20-26 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest expanding the anchoring substrate inside the inner cavity and forming a screw-hole that is sized to engage a threaded-member, and is spaced part from cortical bone.  Furthermore, no references, or reasonable combination thereof, could be found to disclose, or suggest self-expanding the anchoring substrate inside the inner cavity, manipulating a central axis member to further expand the anchoring substrate, and locking expansion of the anchoring substrate.  Furthermore, no references, or reasonable combination thereof, could be found to disclose, or suggest self-expanding the anchoring substrate inside the inner cavity to define a plurality of screw-holes.  Marino (U.S. Patent No.4,733,654) discloses the invention except for expanding the anchoring substrate inside the inner cavity and forming a screw-hole that is sized to engage a threaded-member, and is spaced part from cortical bone.  Marino’s pins 11, 21, 26 and 27 cannot expand inside the inner cavity to form screw-holes.  Furthermore, pins 11, 21, 26 and 27 cannot self-expand inside the inner cavity, and cannot manipulate a central axis member to further expand.  
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and the 35 U.S.C. 112(b) issues discussed above have been corrected.
Regarding claim 18, Marino fails to disclose positioning the longitudinal axis of the plate substantially parallel to a longitudinal axis of the bone; and driving the proximal anchor through 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is (571)270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773


/TESSA M MATTHEWS/ Examiner, Art Unit 3773